Citation Nr: 1337747	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for skin cancer, to include melanoma.  

2.  Entitlement to service connection for skin cancer; to include melanoma, basal cell carcinoma, squamous cell carcinoma, or actinic keratosis.  

3.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are additional Dallas VA Medical Center (VAMC), Bonham VAMC, and Sherman Community Based Outpatient Clinic (CBOC) treatment records, in addition to copies of rating decisions and correspondence from the RO to the Veteran among the Veteran's paperless records in Virtual VA.  There are no additional records in VBMS.

The issues of entitlement to service connection for skin cancer and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied a claim of entitlement to service connection for melanoma, claimed as skin cancer.  

2.  The evidence received since the March 2004 rating decision as to melanoma is new in that it is neither cumulative nor repetitive of facts previously considered, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for skin cancer.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 19.32, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's January 2010 claim and prior to the adjudication of that claim in May 2010, the RO mailed the Veteran a letter in February 2010 advising him of the need for new and material evidence in previously denied claims.  The letter also provided the Veteran with appropriate notice with respect to the specific bases of the March 2004 denial of service connection for skin cancer.  This February 2010 notice satisfied VA's duty to notify the Veteran.  

The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with claims the file.  The Veteran has not identified any other relevant treatment records for the RO to assist him in obtaining.  Thus the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II. The Merits of the Claim

In a March 2004 rating decision, the RO previously considered and denied the Veteran's September 2003 claim of entitlement to service connection for skin cancer.  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 19.32, 20.1103.  Therefore, his claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In January 2010 the Veteran filed to reopen his claim of entitlement to service connection for skin cancer.  The RO declined to reopen the previously denied claim in the May 2010 rating decision on appeal.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Shade v. Shinseki has significantly relaxed the standard of raising a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Id. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the March 2004 rating decision denying entitlement to service connection for skin cancer, the RO noted a June 2003 biopsy yielding diagnosis for melanoma on the Veteran's left cheek, but also noted an addendum laboratory report showing the melanoma as completely excised.  The RO denied service connected without a current residual disability, and further cited a lack of evidence in the service treatment records for any in-service dermatological problems.  

Subsequent to March 2004, the Veteran submitted further private treatment records.  "New" evidence is not that which is merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The private treatment records filed by the Veteran in April 2010 are not cumulative and redundant of the private treatment records he filed with his September 2003 claim.  While both sets of private treatment records establish the Veteran's melanoma diagnosis, the private treatment records filed in April 2010 establish additional diagnoses for squamous cell carcinoma, basal cell carcinoma, and actinic keratosis.  Claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Therefore, these private treatment records are "new" in that they are not cumulative or redundant of the private treatment records filed in September 2003.  Further while the RO noted a single instance of melanoma in June 2003 without residual disability, the new private treatment records show recurrence of melanoma on the Veteran's left cheek in July 2006.  This speaks to the missing material element of current and recurring melanoma.  

The Veteran finally argued in his January 2011 substantive appeal that his exposure to herbicides in Vietnam had caused his current problems with skin cancer.  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, this statement must be considered credible.  The Veteran's newly submitted statement is new, in that it was not of record at the time of the March 2004 rating decision.  This statement is also material.  The RO's March 2004 rating decision denied service connection without evidence of an in-service injury or nexus to service.  The Veteran's January 2011 statement speaks directly to the missing material element of an in-service injury.  His receipt of the Vietnam Campaign Medal, Vietnam Service Medal, and Combat Action Ribbon has already established the Veteran's service in Vietnam, and inherent exposure to herbicides there.  

The additional evidence received since the March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of entitlement to service connection for skin cancer is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for skin cancer is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted.  Shade, 24 Vet. App at 121.  Because there is evidence of in-service herbicide exposure, and medical evidence of a current diagnosis; such evidence suffices to indicate that the Veteran's skin cancer may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the evidence of record, the VA has a duty to provide an examination to determine the etiology of the Veteran's skin cancer.  

On the issue of service connection for hypertension, to include as secondary to service connected diabetes, the Board notes that the Veteran attended a VA examination in connection with this claim in March 2010.  The VA examiner noted his February 2006 diagnosis for hypertension as predating his January 2009 diagnosis for diabetes, and therefore offered the opinion that the Veteran's hypertension is not due to his service connected diabetes.  However, this opinion failed to consider the possibility that his service connected diabetes has aggravated his nonservice connected hypertension.  Secondary service connection is also warranted for any increase in severity of a non-service connected disability that is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310(b).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2010 VA examination is inadequate as it failed to discuss the possibility of secondary service connection due to aggravation, and Board must remand this issue for obtaining a medical opinion addressing this possibility.  

Finally, the Veteran appears to receive private treatment for his skin cancer and treatment through the VA healthcare system for his hypertension.  The most recent VA treatment records in the claims file are from May 2012, and the most recent private treatment records are from December 2009.  On remand, the Appeals Management Center (AMC) should contact the Veteran regarding his authorization to release any outstanding private treatment records, and obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to authorize the release of any additional private treatment records.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not of record.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2.  The RO/AMC should associate any outstanding treatment records with the Veteran's claims file, specifically from the Dallas VAMC, Bonham VAMC, and Sherman CBOC since May 2012.  

3.  After any outstanding VA or private treatment records have been obtained, the RO/AMC should schedule the Veteran for a VA dermatological examination.  The examiner should review the claims file in conjunction with conducting the examination, and should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin cancer present is related to the Veteran's in-service exposure to herbicides, or is otherwise related to his military service.  

4.  After any outstanding VA or private treatment records have been obtained, the RO/AMC should also schedule the Veteran for a VA hypertension examination.  The examiner should review the claims file in conjunction with the examination, and should opine as to whether:

a.  It is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service connected diabetes;  

b.  It is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by his service connected diabetes.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


